Citation Nr: 1713873	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  09-20 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus.

2.  Entitlement to an evaluation in excess of 20 percent for the period prior to January 8, 2007, for retinopathy associated with diabetes mellitus.

3.  Entitlement to a compensable evaluation from January 8, 2007, to September 27, 2007, for retinopathy associated with diabetes mellitus.

4.  Entitlement to an evaluation in excess of 10 percent from September 28, 2007, for retinopathy associated with diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to April 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2014, March 2011, and May 2016, the Board remanded the Veteran's claims for further development.  These matters are now returned to the Board for further review.  In May 2016, the Board also denied a separate compensable rating for hypertension.  All remand instructions have been completed; all VA treatment records cited have been associated with the claims file, the Veteran was asked to identify any other records, and VA examinations were conducted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus is manifested by not more than the use of insulin and a restricted diet, there is no need for regulation of activities, there have been no episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, and either progressive loss of weight and strength or complications that would be compensable if separately evaluated have not been shown.

2.  At all times relevant to the claim prior to January 8, 2007, the Veteran's retinopathy associated with diabetes was manifested by not more than best corrected visual acuity of 20/50 in the right and 20/60 in the left eye.

3.  From January 8, 2007, the Veteran's retinopathy associated with diabetes underwent improvement based on objective testing, and was manifested by not more than best corrected visual acuity of 20/30 in the right eye and 20/50 in the left eye.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2016).

2.  The criteria for a disability rating in excess of 20 percent for the period prior to January 8, 2007, for retinopathy associated with diabetes mellitus were not met; restoration of this rating is also not warranted at any time relevant to the claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.344, 4.1, 4.2, 4.3, 4.7 (2016), 4.78, Diagnostic Codes 6008, 6078 (2008).

3.  The criteria for a disability rating of 10 percent have been met from January 8, 2007, for retinopathy associated with diabetes mellitus; the criteria for a rating in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7 (2016), 4.78, Diagnostic Codes 6008, 6078 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. 

VA notified the Veteran in June 2007 of the information and evidence needed to substantiate and complete the claims decided here, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, how to substantiate a claim for service connection, and how disability ratings and effective dates are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs) and VA records, have been obtained.  Moreover, the Veteran underwent VA examinations during the appeal period, reports and opinions of which adequately address the issues decided here.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Pursuant to the 2016 Board remand, the Veteran was asked to provide information to enable the Board to obtain medical records of reported eye laser surgery, but he did not respond to this request; VA has no further duty in regards to these records.  

The Board thus finds that further action is unnecessary under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the claims below.

II.  The Claims for Higher Ratings

The Veteran, who filed these claims in June 2007, seeks higher ratings for diabetes and diabetic retinopathy.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs). 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The claims will be addressed separately below.  

      A.  Diabetes

The Veteran's diabetes has been rated as 20 percent disabling since November 2004 under DC 7913 of 38 C.F.R. § 4.119.  This DC authorizes compensable ratings of 10, 20, 40, 60, and 100 percent.  As the Veteran's diabetes has been rated as 20 percent disabling during the appeal period, the Board's inquiry will focus on whether a 40, 60, or 100 percent rating has been warranted at any time associated with his claim filed in June 2007. 

Under DC 7913, a 40 percent rating is warranted where treatment requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted where treatment requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.  Under this provision, "regulation of activities" means "avoiding strenuous occupational and recreational activities."  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).

Note (1) to DC 7913 provides that compensable complications of diabetes are to be separately evaluated unless they are part of the criteria used to support a 100 percent rating, and that noncompensable complications are considered part of the diabetic process under DC 7913.  In this case, the Veteran is separately rated for cardiomyopathy, bilateral upper and lower extremity peripheral neuropathy and retinopathy as complications of diabetes.  The rating for retinopathy will be addressed following the evaluation of diabetes.  The other disorders he has claimed as complications - hypertension, and erectile dysfunction (ED), are not rated separately as they are not deemed compensable.  See 2016 Board decision denying a separate compensable rating for hypertension and April 2015 rating decision noting that noncompensable ED rating is combined with the diabetes rating.  The evaluation of diabetes herein will only focus on the manifestations attributable to the disability on appeal as opposed to the separately rated complications.

The relevant evidence in this matter consists of several VA examination reports, VA treatment records, and the Veteran's lay assertions.  This evidence does not approximate the criteria for a higher rating - i.e., the evidence did not indicate treatment requiring regulation of activities, nor did it indicate that diabetes caused episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or the requisite number of visits to a diabetic care provider along with the other criteria necessary.  

VA examination in October 2007 revealed in relevant part that the Veteran reported increased insulin use in the past year, noting he was using 70/30 insulin 50 units in the morning and 60 units in the evening.  The examiner reviewed the VA treatment records and noted that the Veteran required insulin and oral medication for control of diabetes.  He was currently prescribed Novolin and Metformin.  He reported experiencing a hypoglycemic reaction in August 2007, but there was no record that this event required hospitalization and there was no other hospitalization or surgery for diabetes.  The Veteran reportedly followed a restricted diet and exercise plan.  The Veteran reported three episodes per year of hypoglycemic reactions or ketoacidosis not requiring hospitalization but requiring a visit to a diabetic care provider.  The examiner noted that the Veteran was not restricted in ability to perform strenuous activity.  

VA examination in June 2011 revealed in relevant part that the Veteran was still using insulin and oral more than once daily for control of diabetes.  Side effects included occasional hypoglycemic episodes.  

As noted in the 2016 Board remand, in April 2015, the Veteran included a description of his diabetes mellitus symptoms.  He reported taking insulin four times daily, and being unable to stand or work for more than 30 minutes at a time.  He stated that any mildly strenuous activity causes his blood sugar to become uncontrolled, and he takes glucose tablets.  He indicated his symptoms included blurred vision, inability to think coherently, nausea, uncontrolled sweating, and being unable to hold tools.  In response to these contentions, the Board ordered examination to assess his current symptoms.

A report of VA examination performed by a physician who extensively reviewed the claims folder and interviewed the Veteran in July 2016 reveals in relevant part that the Veteran still required more than one insulin injection per day for diabetes control.  He does not require regulation of activities as part of medical management of diabetes mellitus.  No frequency of diabetic care was noted.  There had been no episodes of ketoacidosis or hypoglycemic reactions, and thus no hospitalizations for such episodes, in the past year.  There had been no progressive unintentional weight loss or loss of strength attributable to diabetes.  The examiner noted that there were no other pertinent physical findings, complications, conditions, signs or symptoms related to diabetes.  The examiner noted that the diabetes and complications impact the Veteran's ability to work.  Parenthetically, it is observed that TDIU has been granted for the time period relevant to this appeal.  The examiner also observed the following:

Veteran reports he checks his accuchecks once a day in the mornings and sometimes before and after meals. He reports he does not see a dietician any more. Veteran reports abrasion on right foot healed and declined foot examination today. 

A review of the VA treatment records reflects that they are not inconsistent with the findings and facts noted in the above VA examination reports.

Here, the Board finds that the criteria for a rating in excess of 20 percent for diabetes are not met or approximated.  There is no report or treatment record establishing that the Veteran's diabetes has required regulation of activities, or that episodes of ketoacidosis or hypoglycemic reactions have required hospitalization with the frequency at DC 7913 or weekly visits to a diabetic care.  The record also shows there has not been either progressive loss of weight or strength, and neither the hypertension or ED has been shown to be compensable if separately evaluated.  In this regard, the Board notes that no information added to the record since the denial of compensable ratings for these conditions, in May 2016 and April 2015 respectively, suggests that the disorders are now compensable.  

In assessing the claim, the Board has considered the Veteran's lay assertions, particularly those noted above and those that argue for an increase due to regulation of his activities.  The Veteran is certainly competent to attest to the severity of observable symptoms he may experience from diabetes.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the objective evidence, prepared by skilled professionals, is far more probative and more credible than the lay statements regarding what treatment the Veteran underwent for his diabetes.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  And the medical evidence did not establish that the Veteran required insulin, a restricted diet, and regulation of activities, or that any other criteria are present in this claim.  See Camacho, 21 Vet. App. at 364 (medical evidence is required to support a finding that regulation of activities is necessary to control diabetes).  The most probative evidence establishes that the criteria for a 40 percent rating are not met or approximated.  The Board finds the opinion of the 2016 VA examining physician, who extensively reviewed the record, to be the most probative evidence as to the actual manifestations of diabetes.  As noted in Camacho, the determination is whether regulation of activities is medically necessary.  

In sum, the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for diabetes at all times relevant to this decision.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

      B.  Diabetic Retinopathy

In this case, the RO awarded the Veteran service connection for diabetic retinopathy in an August 2005 rating decision, and assigned an initial noncompensable disability rating.  The Veteran filed the instant claim in June 2007.  In the November 2007 rating decision on appeal, the RO assigned staged ratings, with a 20 percent effective from March 30, 2006, a noncompensable rating from January 8, 2007, and a 10 percent rating from September 28, 2007.  

In cases where a rating has been in effect for less than 5 years the disability in question has not become stabilized and is likely to improve, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a rating reduction.  38 C.F.R. § 3.344 (c).  In this case, as Veteran's 20 percent disability rating was awarded effective March 30, 2006, and the rating was reduced effective January 8, 2007, 38 C.F.R. § 3.344 (c) applies.  Under 38 C.F.R. § 3.344 (c), reexaminations disclosing improvement in a service-connected disability will warrant reduction in rating.

Without regard to whether a rating has been in effect for five years or more, a rating reduction is warranted only where the evidence demonstrates an actual improvement in disability.  See 38 C.F.R. § 4.13.  In other words, the provisions of 38 C.F.R. §§ 4.2 and 4.10 require that "in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Brown v. Brown, 5 Vet. App. 413, 420 (1993).

During the course of the appeal, VA revised the criteria for rating eye disabilities; however, the changes only apply to claims for benefits received by VA on or after December 10, 2008.  Because the Veteran's claim was received prior to that date, the older criteria apply here, rather than the revised criteria.  See 73 Fed. Reg. 66,543-66,554 (November 10, 2008). 

The RO evaluated the Veteran's service-connected disability pursuant to DCs 6008-6078.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  Here, the use of Diagnostic Code 6008-6078 reflects that there is no diagnostic code specifically applicable to the Veteran's eye disability and that this disability is rated by analogy to retina, detachment of, with consideration of visual acuity.  See 38 C.F.R. § 4.20 (allowing for rating of unlisted condition by analogy to closely related disease or injury).

Former Diagnostic Code 6008 instructs that disabilities be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  The minimum rating during active pathology is 10 percent.

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, DC's 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V.

Under the former rating criteria for evaluating eye disabilities, a 10 percent disability rating is warranted when corrected vision in one eye is no better than 20/70, and corrected vision in the other eye is no better than 20/40.  A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  When vision in both eyes is no better than 20/40, the rating is noncompensable.  38 C.F.R. §§ 4.84a, DCs 6077, 6078 and 6079.

A 30 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; or (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. §§ 4.84a, DCs 6074, 6076, 6077, and 6078.

A 40 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; or (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50.  38 C.F.R. §§ 4.84a, DCs 6073 and 6076.

A 50 percent rating is warranted for: (1) corrected visual acuity of one eye is to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/70 and 20/50, respectively.  38 C.F.R. §§ 4.84a, DCs 6065, 6069, 6076, and 6078.

A 60 percent rating is warranted for: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R. §§ 4.84a, DCs 6065, 6069, 6073, and 6076.

A 70 percent rating is warranted for: (1) corrected visual acuity to 20/200 in both eyes; (2) corrected visual acuity in one eye to 10/200 and 20/200 in the other eye; (3) corrected visual acuity in one eye to 5/200 and 20/200 in the other eye; or (4) blindness or anatomical loss of one eye and corrected visual acuity to 20/200 in the other eye.  38 C.F.R. §§ 4.84a , DCs 6064, 6068, 6072, and 6075.

A 100 percent rating is warranted for: (1) corrected visual acuity to 5/200, bilaterally; (2) blindness in one eye (having only light perception) and 5/200 in the other eye; (3) anatomical loss of one eye and corrected visual acuity to 5/200 in the other eye; (4) blindness in both eyes having only light perception; or (5) anatomical loss of both eyes.  38 C.F.R. §§ 4.84, DCs 6061, 6062, 6063, 6067, and 6071.

The combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80 (effective prior to December 10, 2008).  

Here, the record definitely does not demonstrate that the criteria for increased rating was met or approximated at any time.  Moreover, there was improvement based upon objective testing and as such restoration is not warranted under 38 C.F.R. § 3.344.  

      1.  Facts

Outpatient treatment records from the VAMC in Fort Myers dated from January 2006 to November 2007 show that the Veteran suffered a bleed on March 30, 2006, with visual acuity of 20/50 in the right eye and 20/60 in the left eye.  He underwent laser treatment for correction at that time.  His vision improved to 20/40 bilaterally as noted in treatment notes dated January 8, 2007.  

Thereafter, the Veteran underwent VA examination in September 2007 which showed visual acuity measured as 20/30 in the right eye and 20/50 in the left eye.  Slit lamp testing was unremarkable except for some mild, age-related early cataracts.  The examiner noted that there was still some evidence of mild hemorrhaging bilaterally but that the visual fields were grossly intact.  

Additional VA examination was conducted in June 2011.  He reported transient blurring vision but noted taking no ocular medication.  Corrected vision was 20/30+1 right eye, 20/40+1 left eye.  Visual fields were normal.  The diagnoses were refractive error, cataracts, not visually significant, diabetes with minimal background retinopathy, history of macular edema treated with laser and currently free of perimacular microaneurysms, heme, exudate of edema bilaterally.  

Additional VA examination was conducted in August 2016.  No scarring or incapacitation episodes were noted.  Best corrected vision was 20/40 or better bilaterally.  The examiner noted that there were no visual field defects.  

A review of the VA treatment records reflects that they are not inconsistent with the findings and facts noted in the above VA examination reports.

      2.  Period on appeal prior to January 8, 2007  

As there is objective evidence of visual acuity measured 20/50 and 20/60 documented during VA treatment on March 30, 2006, a 20 percent rating for diabetic retinopathy is warranted as of that date based on visual acuity.  However, the record unequivocally shows there was then improvement based upon objective testing, and restoration is not warranted.  38 C.F.R. § 3.344.  The improved visual acuity noted from January 8, 2007, constitutes represents actual improvement in disability.  

      3.  Period on appeal beginning to January 8, 2007.  

Beginning January 8, 2007, the evidence outlined above does unequivocally show that visual acuity improved.  As noted, the AOJ assigned staged rating in this case.  The rating decision appears as follows:

RETINOPATHY

20% from 3/30/2006
0% from 1/8/2007
10% from 9/28/2007

Based upon the objective testing, the decision to reduce to non-compensable was outwardly supportable.  However, the decision to assign 20, 0 and 10 in a remarkably short period of time results in a rollercoaster of an evaluation and disrupts the intent of 38 C.F.R. § 3.344, stabilization of a rating.  Accordingly, in concert with 38 C.F.R. § 3.344, the Board shall assign an evaluation that provides the greatest degree of stability of the evaluations.  Effective January 8, 2007, a 10 percent evaluation is assigned.  

However, there is absolutely no basis for an increased rating in excess of 10 percent as of January 8, 2007, or in excess of 20 percent prior to that date based on the visual acuity measured in the aforementioned examination reports.  Also, the record does not demonstrate visual field loss, pain, rest-requirements, or episodic incapacity, to support higher ratings during the above rating periods.  

Moreover, even if the Board were to evaluate the case based upon the current version of Diagnostic Code 6008 for detachment of retina, the claim would still be denied.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental authority to decide a claim in the alternative.).  This Code provides that such condition is evaluated based upon either visual impairment or incapacitating episodes, whichever results in the higher evaluation.  See 38 C.F.R. § 4.79 (2016).  The Veteran's service-connected eye disability has already been evaluated based upon impairment of visual acuity, and applying the current criteria would not result in higher ratings.  Further, the 2016 VA physician stated that the Veteran did not have incapacitating episodes as defined by VA regulations, nor is such indicated by the other evidence of record. 

The Board again recognizes the Veteran's own assertions that his eye condition has worsened in severity over time.  He is certainly competent to observe as much.  Crucially however, the medical evidence prepared by skilled neutral professionals demonstrate that any worsening that may have occurred simply does not reach the level of severity required to warrant the assignment of an increased disability rating.  The medical examination evidence is more probative than his assertions as to current manifestations of his diabetic retinopathy.

The Board accordingly finds that the criteria for an increased schedular rating has not been met or more nearly approximated at any time during the rating period on appeal, with the exception that a 10 percent rating, and no higher, warranted from January 8, 2007.  

      C.  Extraschedular Rating

In reaching its findings and conclusions, the Board has also considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2016). 

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule.  The assigned schedular evaluation would, therefore, be adequate, and no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating would be required. 

If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture is exceptional, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's diabetes and diabetic retinopathy and their symptomatology.  Higher schedular evaluations are available for greater levels of disability during the appeal period.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are adequate.

Under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual disorders fails to capture all the service-connected disabilities experienced.  The Veteran is service connected for other disorders not addressed here.  Nonetheless, the Veteran has not indicated, and the medical evidence has not suggested, that the respective disabilities are worse when considered in combination.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Moreover, the Board notes that TDIU is in effect.

Referral for extraschedular consideration is not warranted under 38 C.F.R. § 3.321 (b)(1).


ORDER

An evaluation in excess of 20 percent for diabetes mellitus is denied.

An evaluation in excess of 20 percent for the period on appeal prior to January 8, 2007, for retinopathy associated with diabetes mellitus is denied.

An evaluation of 10 percent is granted from January 8, 2007, for retinopathy associated with diabetes mellitus, subject to regulations applicable to the payment of monetary benefits.

An evaluation in excess of 10 percent from January 8, 2007, for retinopathy associated with diabetes mellitus is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


